DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/05/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/19/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 3, 4, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,816 in view of LIU et al. (Hereafter, “Liu”) [US 2017/0094271 A1]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 17/314,701 vs. U.S. Patent No. 11,070,816
Instant Application No. 17/314,701 Claims (Difference Emphasis Added)
U.S. Patent No. 11,070,816 Claims (Difference Emphasis Added)
1. A method of video decoding, comprising: receiving a coded video bitstream of a current picture; determining a block vector of a current block that is coded in intra block copy (IBC) mode, the block vector pointing to a first reference block of the current block in the current picture; performing an operation on at least one component of the block vector based on the first reference block being outside a search range of the current block, the block vector being modified by the operation to point to a second reference block that is within the search range for the current block; and decoding the current block based on the modified block vector.
1. A method of video decoding, comprising: receiving a coded video bitstream including a current picture; determining whether a current block in a current coding tree unit (CTU) included in the current picture is coded in intra block copy (IBC) mode based on a flag included in the coded video bitstream; and in response to the current block being determined as coded in IBC mode, determining a block vector that points to a first reference block of the current block; 
performing a modification operation on the block vector when the first reference block is not valid for the current block, the block vector is modified by the modification operation to point to a second reference block that is valid for the current block; and decoding the current block based on the modified block vector.
2. The method according to claim 1, wherein the search range is in a fully reconstructed region, and the second reference block and the current block are in a same tile, slice, or tile group.
2. The method according to claim 1, wherein the valid second reference block is in a fully reconstructed region, and the valid second reference block and the current block are in the same tile, slice, or tile group.
3. The method according to claim 1, wherein the performing the operation comprises: performing a modulo operation on each of an x component and a y component of the block vector based on a size of a current coding tree unit (CTU) that includes the current block.
3. The method according to claim 1, wherein the performing the modification operation comprises: performing a modulo operation on each of an x component and a y component of the block vector based on a size of the current CTU.
1. a current block in a current coding tree unit (CTU)
4. The method according to claim 1, wherein the performing the operation comprises: performing a modulo operation on an x component of the block vector based on a multiple of a size of a current coding tree unit (CTU) that includes the current block; and performing a modulo operation on a y component of the block vector based on the size of the current CTU.
4. The method according to claim 1, wherein the performing the modification operation comprises: performing a modulo operation on an x component of the block vector based on a multiple of a size of the current CTU; and performing a modulo operation on a y component of the block vector based on the size of the current CTU.
1. a current block in a current coding tree unit (CTU)
5. The method according to claim 1, wherein the performing the operation modifies the block vector only when the first reference block is not fully reconstructed or not within the search range of the current block.
5. The method according to claim 1, wherein the performing the modification operation modifies the block vector only when the first reference block is not fully reconstructed or not within a valid search range of the current block.
6. The method according to claim 1, wherein the performing the operation does not modify the block vector when the first reference block is fully reconstructed and within the search range of the current block.
6. The method according to claim 1, wherein the performing the modification operation does not modify the block vector when the first reference block is fully reconstructed and within a valid search range of the current block.
7. The method according to claim 1, wherein the second reference block is in the search range of the current block, and the search range includes a current coding tree unit (CTU) that includes the current block.
7. The method according to claim 1, wherein the valid second reference block is in a valid search range of the current block, and the valid search range includes the current CTU.
1. a current block in a current coding tree unit (CTU)
8. The method according to claim 1, wherein the performing the operation modifies the block vector such that an offset of the first reference block relative to a coding tree unit (CTU) including the first reference block is the same as an offset of the second reference block relative to a current CTU that includes the current block.
8. The method according to claim 1, wherein the performing the modification operation modifies the block vector such that an offset of the first reference block relative to a CTU including the first reference block is the same of an offset of the second reference block relative to the current CTU.
1. a current block in a current coding tree unit (CTU)
9. The method according to claim 1, wherein the performing the operation comprises: clipping the block vector so that the clipped block vector points to the second reference block that is at a boundary of the search range of the current block based on the first reference block not being fully reconstructed or not being within the search range of the current block.
9. The method according to claim 1, wherein the performing the modification operation comprises: clipping the block vector so that the clipped block vector points to the second reference block that is at a boundary of a valid search range of the current block when the first reference block is not fully reconstructed or not within the valid search range of the current block.
Claim 10 is the same as claim 1 in apparatus form.
Claim 10 is the same as claim 1 in apparatus form.
Claim 11 is the same as claim 2 in apparatus form.
Claim 11 is the same as claim 2 in apparatus form.
Claim 12 is the same as claim 3 in apparatus form.
Claim 12 is the same as claim 3 in apparatus form.
Claim 13 is the same as claim 4 in apparatus form.
Claim 13 is the same as claim 4 in apparatus form.
Claim 14 is the same as claim 5 in apparatus form.
Claim 14 is the same as claim 5 in apparatus form.
Claim 15 is the same as claim 6 in apparatus form.
Claim 15 is the same as claim 6 in apparatus form.
Claim 16 is the same as claim 7 in apparatus form.
Claim 16 is the same as claim 7 in apparatus form.
Claim 17 is the same as claim 8 in apparatus form.
Claim 17 is the same as claim 8 in apparatus form.
Claim 18 is the same as claim 9 in apparatus form.
Claim 18 is the same as claim 9 in apparatus form.
Claim 19 is the same as claim 1 in non-transitory computer-readable storage medium form.
Claim 19 is the same as claim 1 in non-transitory computer-readable storage medium form.
Claim 20 is the same as claim 2 in non-transitory computer-readable storage medium form.
Claim 20 is the same as claim 2 in non-transitory computer-readable storage medium form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
The U.S. Patent fails to explicitly disclose performing an operation on at least one component of the block vector based on the first reference block being outside a search range of the current block, the block vector being modified by the operation to point to a second reference block that is within the search range for the current block; wherein the search range is in a fully reconstructed region.
However, Liu discloses performing an operation on at least one component of the block vector based on the first reference block being outside a search range of the current block, the block vector being modified by the operation to point to a second reference block that is within the search range for the current block ([0035] If any portion of the reference block pointed by the BV is located outside the current slice or the current tile, the BV is clipped to a clipped BV so that a modified reference block pointed by the clipped BV is located entirely within the current slice or the current tile. For tile-based parallel processing, the BV clipping can be applied vertically first and then horizontally. Also, the BV clipping may also applied horizontally first and then vertically. For slice-based parallel processing, the vertical BV clipping can be applied.); wherein the search range is in a fully reconstructed region ([0071] In this invention, a clipping operation is applied to IntraBC block vector (BV) predictor and/or the BV of IntraBC Merge candidate. In the existing design, a block vector for an IntraBC coded block has some constraints. The BV can only point to an already reconstructed area within the current picture.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Liu. The motivation behind this modification would have been to reduce and remove data dependency and to overcome issues related to unavailable reference data [See Liu].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (Hereafter, “Liu”) [US 2017/0094271 A1].
In regards to claim 1, Liu discloses a method of video decoding ([0034] method of video coding), comprising: receiving a coded video bitstream of a current picture ([0105] A video bitstream associated with multiple slices or tiles partitioned from a current picture and coded concurrently is received in step 1710.); determining a block vector of a current block that is coded in intra block copy (IBC) mode, the block vector pointing to a first reference block of the current block in the current picture ([0034] A method of video coding using slice-based or tile-based parallel processing for a picture is also disclosed. If the IntraBC mode (Intra-block copy mode) is selected for a current block in a current slice or a current tile, a reference block from a selected available reference area comprising one or more previously processed blocks before the current block in the current slice or the current tile is selected. The current block is encoded or decoded according to the IntraBC mode using the reference block as a predictor. The location of the reference block relative to the current block can be signaled using a block vector (BV) in the encoder side so that the decoder can determine the location of the reference block based on the BV.); performing an operation on at least one component of the block vector based on the first reference block being outside a search range of the current block, the block vector being modified by the operation to point to a second reference block that is within the search range for the current block ([0035] If any portion of the reference block pointed by the BV is located outside the current slice or the current tile, the BV is clipped to a clipped BV so that a modified reference block pointed by the clipped BV is located entirely within the current slice or the current tile. For tile-based parallel processing, the BV clipping can be applied vertically first and then horizontally. Also, the BV clipping may also applied horizontally first and then vertically. For slice-based parallel processing, the vertical BV clipping can be applied.); and decoding the current block based on the modified block vector ([0105] FIG. 17 illustrates an exemplary flowchart of IntraBC coding for a video decoder with slice/tile-based parallel processing incorporating a restricted search range area according to an embodiment of the present invention.). 

In regards to claim 2, the limitations of claim 1 have been addressed. Liu discloses wherein the search range is in a fully reconstructed region ([0071] In this invention, a clipping operation is applied to IntraBC block vector (BV) predictor and/or the BV of IntraBC Merge candidate. In the existing design, a block vector for an IntraBC coded block has some constraints. The BV can only point to an already reconstructed area within the current picture.) and the second reference block and the current block are in a same tile, slice, or tile group ([0035] a modified reference block pointed by the clipped BV is located entirely within the current slice or the current tile).

In regards to claim 5, the limitations of claim 1 have been addressed. Liu discloses wherein the performing the operation modifies the block vector only when the first reference block is not fully reconstructed or not within the search range of the current block ([0035] If any portion of the reference block pointed by the BV is located outside the current slice or the current tile, the BV is clipped to a clipped BV so that a modified reference block pointed by the clipped BV is located entirely within the current slice or the current tile. For tile-based parallel processing, the BV clipping can be applied vertically first and then horizontally. Also, the BV clipping may also applied horizontally first and then vertically. For slice-based parallel processing, the vertical BV clipping can be applied.).  

In regards to claim 6, the limitations of claim 1 have been addressed. Liu discloses wherein the performing the operation does not modify the block vector when the first reference block is fully reconstructed and within the search range of the current block ([0035] the BV is only clipped then the reference block is located outside of the current slice of current tile).  

In regards to claim 7, the limitations of claim 1 have been addressed. Liu discloses wherein the second reference block is in the search range of the current block ([0035] a modified reference block pointed by the clipped BV is located entirely within the current slice or the current tile), and the search range includes a current coding tree unit (CTU) that includes the current block ([0059] A systematic approach to specify the constraints on the search and compensation range for IntraBC process is disclosed as follows. An exemplary search and compensation range of the current IntraBC block is restricted to the dot-filled area as shown in FIG. 6A for the current CTU3 (i.e., “Curr. CTU3” in FIG. 6A). The current IntraBC block is also referred to as current IntraBC coded block, current video block or current working block in the following descriptions).  

In regards to claim 8, the limitations of claim 1 have been addressed. Liu discloses wherein the performing the operation modifies the block vector such that an offset of the first reference block relative to a coding tree unit (CTU) including the first reference block is the same as an offset of the second reference block relative to a current CTU that includes the current block ([0035] If any portion of the reference block pointed by the BV is located outside the current slice or the current tile, the BV is clipped to a clipped BV so that a modified reference block pointed by the clipped BV is located entirely within the current slice or the current tile. For tile-based parallel processing, the BV clipping can be applied vertically first and then horizontally. Also, the BV clipping may also applied horizontally first and then vertically. For slice-based parallel processing, the vertical BV clipping can be applied.).  

In regards to claim 9, the limitations of claim 1 have been addressed. Liu discloses wherein the performing the operation comprises: clipping the block vector so that the clipped block vector points to the second reference block that is at a boundary of the search range of the current block based on the first reference block not being fully reconstructed or not being within the search range of the current block ([0035] If any portion of the reference block pointed by the BV is located outside the current slice or the current tile, the BV is clipped to a clipped BV so that a modified reference block pointed by the clipped BV is located entirely within the current slice or the current tile. For tile-based parallel processing, the BV clipping can be applied vertically first and then horizontally. Also, the BV clipping may also applied horizontally first and then vertically. For slice-based parallel processing, the vertical BV clipping can be applied.).  

Claim 10 lists all the same elements of claim 1, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 2, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 11. 
Claim 14 lists all the same elements of claim 5, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 14. 

Claim 15 lists all the same elements of claim 6, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 15. 

Claim 16 lists all the same elements of claim 7, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claim 8, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 9, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18. 

Claim 19 lists all the same elements of claim 1, but in non-transitory computer-readable storage medium form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19. 

Claim 20 lists all the same elements of claim 2, but in non-transitory computer-readable storage medium form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 20. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482